            Case 1:19-cv-01002-JL Document 3 Filed 02/11/20 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW HAMPSHIRE


USA, ex rel et al

       v.                                            Case No. 19-cv-1002-JL

Ami Morency


                                         ORDER


       No objection having been filed, I herewith approve the

Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated December 10, 2019 .              “‘[O]nly those issues

fairly raised by the objections to the magistrate's report are

subject to review in the district court and those not preserved

by such objection are precluded on appeal.’”                 School Union No.

37 v. United Nat'l Ins. Co., 617 F.3d 554, 564 (1st Cir. 2010)

(quoting Keating v. Secretary of Health & Human Servs., 848 F.2d

271, 275 (1st Cir.1988)); see also United States v. Valencia-

Copete, 792 F.2d 4, 6 (1st Cir. 1986) (after proper notice,

failure to file a specific objection to magistrate's report will

waive the right to appeal). The Clerk’s office is directed to

unseal the case and enter judgment.


                                              ____________________________
                                              Joseph N. Laplante
                                              United States District Judge

Date: February 11, 2020


Cc: Jeffrey Goodwin, pro se
